DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         FENLY PETIT-JEAN,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-2123

                          [September 6, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Steven Levin, Judge; L.T. Case No. 562014CF001910B.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.